Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 14, 19 and their depend claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation "the at least one transducer array" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Regarding claim 1, limitation “movable relative to the at least one transducer array pivotably positioned about the imaging array longitudinal axis, relative to the first planar transducer and the…” is unclear. It is unclear if the imaging transducer is pivotably position or the at least one transducer array pivotably positioned. Examiner suggest amend to “movable relative to the first planar transducer array and the second planar transducer array, the imaging transducer array pivotably positioned about the 
Regarding claims 14 and 19, the term "at least 2 minutes" is indefinite because there is no upper limit. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 14-16, 18-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (Thermal Therapy Mediated Effects (provided in the IDS)), in view of Ingle et al. (US 2010/0049186 (provided in the IDS)) and further in view of Fujio et al. (US 5,471,988).

3.	Addressing claims 14 and 19, Pearce discloses:
a method of treating urinary incontinence comprising identifying an anatomic structure beyond the vaginal mucosa and submucosa on either side of the urethra to be treated by an imaging device (see slide 12, select/identify target/anatomical structure; imaging device put into urethra 
applying acoustic energy from transducer arrays to a first therapeutic zone and a second therapeutic zone (see slide 20, case 2, two heated red zone with a gray zone in between); 
raise the temperature of at least a portion of the anatomic structure to about 50 degree Celcius to 80 degree Celcius for a period of time of at least 2 minutes sufficient to affect remodeling of the collagenous structure of the portion of the anatomic structure (see slide 21, heat to 60 degree Celcius; 1-2 minute shot);
wherein the first therapeutic zone and the second therapeutic zone include a region urethral region between (see slide 20, case 2, two heated red zone with a gray zone in between).

Pearce does not explicitly disclose first therapeutic zone associated with a first transducer array, second therapeutic zone associated with a second transducer array, imaging transducer array; mapping the treatment focal depth and focal zone (examiner interprets the claim limitation as determine and control treatment focal depth and target zone) and first transducer array, second transducer array and imaging transducer array. Ingle explicitly discloses determine and control treatment focal depth and target zone (see [0127], [0136], [0156-0157], [0162], [0169] and [0171]; adjust ultrasound to focus on the right depth and target zone). It would have been obvious to one of ordinary skill in the 
Fujio discloses first therapeutic zone associated with a first transducer, second therapeutic zone associated with a second transducer, imaging transducer array (see Figs. 8 and 89-90; 54 is imaging array with imaging elements 54a-b; each therapeutic transducer 586a-b produce its own therapeutic zone; Pearce discloses therapeutic transducer array; Pearce in view of Fujio discloses first therapeutic zone associated with a first transducer array, second therapeutic zone associated with a second transducer array). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pearce to have first therapeutic zone associated with a first transducer, second therapeutic zone associated with a second transducer, imaging transducer array as taught by Fujio because this way the treatment can cover more treatment zone without rotateing the device. 
The method would require a computer implemented system with processor to perform the method therefore claim 19 is being rejected for the same reason as claim 14. 

4.	Addressing claims 15-16, Ingle discloses:
wherein the anatomic structure comprises an endopelvic fascia (see [0078-0079]); 
wherein the anatomic structure comprises a bladder neck (see [0078-0079]). 

Addressing claims 18 and 21-22, Pearce discloses:
wherein the first therapeutic zone and the second therapeutic zone include a region there between wherein the temperature remains below 50 degree Celcius (see slide 20, case 2, two heated red zone with a gray zone in between; the gray zone in between is below 50 degree Celcius);
an applicator in communication with the computer code and having: at least one transducer array; an imaging transducer array; an acoustic coupling balloon; and a positioning balloon (see slide 19).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 7, 10-16, 18-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793